Mr. Justice Harker delivered the opinion of the Court. This is an appeal from a decree of the Circuit Court, dismissing for want of equity a bill filed by appellant to restrain appellee from using or interfering with certain gas mains and pipes claimed by appellant. Appellant set up ownership in the mains and pipes, which the court on a hearing found it did not have. The facts involved have been recited in the opinion, Joliet Gas Light Company v. Sutherland, ante, 230. The decree is affirmed for the same reasons that appear in that opinion.